Citation Nr: 0937084	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-03 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the reduction in rating for a lower back 
disability classified as disc syndrome of the lumbosacral 
spine status post lumbar laminectomy, from 60 to 40 percent, 
effective February 1, 2008, was proper.

2.  Entitlement to an evaluation in excess of 10 percent for 
a major depressive disorder, prior to June 3, 2005, on appeal 
from an initial grant of service connection.  

3.  Entitlement to an evaluation in excess of 30 percent for 
a major depressive disorder, after June 2, 2005, on appeal 
from an initial grant of service connection.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from February 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of November 2002, 
March 2003, and November 2007, of the Regional Office (RO) of 
the Department of Veterans Affairs (VA) located in Cleveland, 
Ohio.  The first action denied the appellant's claim for a 
TDIU.  The second action granted service connection for a 
major depressive disorder.  A 10 percent disability rating 
was assigned.  The appellant was notified of that action and 
he appealed the assignment of the 10 percent rating.  After 
additional development of that issue, the RO, in a rating 
decision of September 2005, awarded a 30 percent disability 
rating, effective June 3, 2005.  The final action reduced the 
appellant's service-connected back disability from 60 to 40 
percent.  

It is noted that the awarding of a 30 percent disability 
rating for the appellant's lower back disability is not a 
full grant of the benefit sought on appeal because a higher 
rating is available.  Regarding a claim for an increased 
rating, the claimant is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, these now bifurcated issues remain before the 
Board.

The appellant presented testimony before the Board in July 
2009; a transcript of that hearing was produced and has been 
included in the claims folder for review.

The issues involving increased evaluations for a psychiatric 
disorder and a TDIU are addressed in the REMAND portion of 
the decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was granted a 60 percent disability rating 
for disc syndrome of the lumbosacral spine, status post 
lumbar laminectomy, effective July 8, 1998.  

2.  The RO reduced the appellant's rating to 40 percent, 
effective July 1, 2008, based on an evaluation that, when 
considered with other medical evidence of record, did not 
clearly show sustained and maintained improvement.


CONCLUSION OF LAW

The reduction of the appellant's disability evaluation for 
disc syndrome of the lumbosacral spine, status post lumbar 
laminectomy, from 60 percent to 40 percent, was not 
evidentially warranted, and the requirements for restoration 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.344, 4.104, Diagnostic Code 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds there has been sufficient VA compliance with 
the notice and duty to assist provisions of the law for the 
decision reached in this case, and that, in view of the 
outcome discussed below, any possible deficiencies have not 
prejudiced the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2008).

The appellant contends that the 60 percent disability rating 
that had been assigned for his lower back disorder should not 
have been reduced to a 40 percent evaluation.  Because this 
case involves the reduction of a rating, the question is not 
whether the appellant meets the criteria for a 60 percent 
rating, but, rather, whether the reduction in his rating was 
proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 
(1992).  Therefore, it is necessary to consider the complete 
medical history of the appellant's condition.  See Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

The record reflects that service connection was originally 
granted for the residuals of a lumbar laminectomy due to disc 
syndrome via a rating decision of December 7, 1970.  A 40 
percent disability rating was assigned.  Approximately 
twenty-eight years later, a 60 percent rating was awarded 
through the action of the RO.  This was accomplished in a 
rating action issued in October 1999.  The effective date of 
that rating was July 8, 1998.  

In assigning 60 percent disability evaluation in the RO's 
rating action of July 2008, the RO anchored the appellant's 
rating via the appellant's medical treatment records that 
provided findings showing pronounced, severe, and frequent 
symptoms and manifestations involving the lower back.  It was 
reported that there was radiculopathy, chronic pain, 
tenderness of the lower back, and severe restriction of 
movement.  It was further reported that the symptoms produced 
by the disability were not alleviated through 
exercise/therapy.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (2008); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

The rating criteria in effect at the time of the assignment 
of the 60 percent rating was 38 C.F.R. Part 4, Diagnostic 
Code 5293 (1998).  This rating criteria has since been 
modified and can now be found at 38 C.F.R. Part 4, Diagnostic 
Code 5243 (2008).  The old and new criteria are provided 
below:

Diagnostic Code 5293 - Intervertebral 
disc syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60

Severe; recurring attacks, with 
intermittent relief  40
Moderate; recurring attacks 		
	20 
Mild							10
Postoperative, cured					0

The application of the words "slight," 
"mild," "moderate," "severe" and 
"pronounced" have not been defined in 
the Rating Schedule.  Rather than 
applying a mechanical formula, the VA 
must evaluate all of the evidence to the 
end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2008).  In 
evaluating the veteran's musculoskeletal 
impairments, the Board is cognizant of 
its responsibilities under the Rating 
Schedule. 38 C.F.R. § 4.71 et seq. 
(2008).  In a precedent opinion, the VA 
General Counsel has held that 
disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved 
limitation of motion, which warranted 
consideration based on functional loss 
due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40 and 4.45. 
VAOPGCPREC 36-97.

The revised criteria further provides 
that intervertebral disc syndrome 
(preoperatively or postoperatively) will 
be rated either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 
4.25 (2008) separate evaluations of its 
chronic orthopedic and neurologic 
manifestations along with evaluations for 
all other disabilities, whichever method 
results in the higher evaluation.   An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurological signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

The Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes provides for a 20 percent 
evaluation for intervertebral disc 
syndrome with incapacitating episodes 
having a total duration of at least 2 
weeks but less than 4 weeks during the 
past 12 months.  With incapacitating 
episodes having a total duration of at 
least 4 weeks but less than 6 weeks 
during the past 12 months, a 40 percent 
evaluation is warranted.  A maximum 
rating of 60 percent is assigned with 
incapacitating episodes having a total 
duration of at least 6 weeks during the 
past 12 months.  Note (1) defines an 
"incapacitating episode" as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

In conjunction with the appellant's claim for a TDIU, he 
underwent a VA examination of the spine in October 2005.  The 
examination was performed and record indicates that the 
examiner reviewed all of the appellant's records contained in 
the claims folder.  Prior to the exam, the appellant told the 
examiner that his back had painful flare-ups two to three 
times per week.  It was said that the use of medications 
would "take the edge off the pain" but would not relieve 
the appellant of the pain.  The appellant complained of 
stiffness, fatigue, and a lack of endurance.  He further told 
the examiner that he experienced numbness, burning, and 
tingling in the left leg, and that he used a back brace when 
he was outside of the home.  Upon examination, it was 
purported that whereas the appellant previously had 
prounounced restriction of motion, there was now no 
restriction of movement of the lower back.  Pain was not 
demonstrated upon movement.  Neurological signs were 
perceived to be within normal limits.  Comments were not 
provided as to why or how the appellant's back no longer 
appeared to be producing any type of symptoms and 
manifestations indicative of a lower back disability 
involving the discs - which could be considered unusual given 
the fact that the restrictions and symptoms had been present 
for nearly thirty-five (35) years.  

The examination was forwarded to the RO for review.  The RO 
then looked at this single report, and concluded that the 
appellant's lower back disability was not properly rated.  It 
is noted by the Board that the RO did not seek clarification 
of findings nor did it ask whether the perceived improvement 
was transitory in nature.  The RO then proceeded to reduce to 
the disability rating via a rating decision issued in 
November 2007.  It is noted by the Board that the 60 percent 
disability rating had been in effect from July 8, 1998, to 
February 1, 2008 - a period of nine years, six months, 
twenty-four days.  

After the appellant's rating was reduced, another VA 
examination of the spine was performed in January 2009.  It 
should be noted that prior to the examination, the appellant 
submitted numerous VA treatment records showing that the 
appellant had sought repeated bimonthly treatments through 
the VA Pain Clinic for his back.  Upon completion of the 
exam, the examiner noted that the appellant's range of motion 
was severely restricted.  Pain and tenderness were reported.  
Incapacitation was documented along with radiculopathy 
extending into the left lower extremity.   

Concerning the appellant's claim for restoration of a 60 
percent rating for his lower back disability, the issue is 
whether the RO was justified in reducing the appellant's 
rating.  If not, the appellant's rating must be restored.  
See Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. 
Brown, 7 Vet. App. 320 (1995).

The appellant's 60 percent rating was in effect for more than 
five years, and the provisions of 38 C.F.R. § 3.344 (2008), 
referring to stabilization of disability ratings, need to be 
applied.  See 38 C.F.R. § 3.344(c) (2008).  The United States 
Court of Appeals for Veterans Claims, hereinafter the Court, 
has stated, in Lehman v. Derwinski, 1 Vet. App. 339 (1991), 
that the entire clinical record must be reviewed in order to 
determine whether, in fact, the disorder in issue has 
actually "stabilized".  The Court has identified "at least 
four specific requirements" applicable to rating reductions 
in that regulation:

(1)  the Board must review "the entire 
record of examinations and the medical - 
industrial history . . . to ascertain 
whether the recent examination is full 
and complete";

(2)  "[e]xaminations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction";

(3)  "[r]atings on account of diseases 
subject to temporary and episodic 
improvement, [. . . ] will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated"; and

(4)  "[al]though material improvement in 
the physical or mental condition is 
clearly reflected, the rating agency will 
[consider] whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life".

Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 
C.F.R. § 3.344(a)).

Turning to the first of these, the regulation provides:  "It 
is essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history."  38 C.F.R. § 
3.344(a) (2008).  There is a specific indication by the VA 
medical examiner who provided the October 2005 examination 
report that he reviewed the appellant's complete claims 
folder.  As such, the Board must conclude that the 
examination as a whole was "full and complete" as is 
required by Green v. Derwinski, 1 Vet. App. 121 (1991).

As to the second criterion, "[e]xaminations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction," this 
criterion is not applicable because the October 2005 
examination was as detailed in its scope as the original 
examination.

The third requirement is that ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
In this instance, the examiner did not provide an opinion as 
to why there was such a huge improvement in the symptoms 
manifested by the condition especially when many of the 
purported manifestations had been present for approximately 
thirty-five years.  This point is especially relevant when 
the January 2009 examination is reviewed and that examination 
shows the symptoms that reportedly disappeared or no longer 
existed when the appellant was examined in October 2005.  In 
other words, without additional examination findings that 
would clear up any ambiguity, the Board is not persuaded that 
the October 2005 examination results clearly showed sustained 
improvement.

Since the Board finds that the RO has not met its burden of 
showing sustained improvement, the fourth factor, regarding 
whether improvement was demonstrated under the ordinary 
conditions of life, is not for application.

In sum, the RO reduced the appellant's rating on the basis of 
medical information that did not show sustained improvement.  
Since the burden is on the VA to show that the rating 
reduction was warranted, and, for the reasons discussed 
above, VA failed to meet this burden, the 60 percent rating 
for the lower back disability must be restored.


ORDER

Restoration of a 60 percent rating for disc syndrome of the 
lumbosacral spine, status post lumbar laminectomy, is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.


REMAND

The three remaining issues involving entitlement to an 
increased evaluation for a major depressive disorder and for 
a total disability rating based on unemployability.  The 
appellant provided testimony, as noted above, before the 
undersigned VLJ in July 2009.  During that hearing, the 
appellant averred that since last being seen by VA medical 
personnel, his service-connected psychiatric disorder had 
become more severe.  Pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2008).  Where a claimant asserts that the 
disability in question has increased in severity since the 
most recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Board therefore finds that a comprehensive VA 
examination is necessary to address the current level of the 
appellant's mental disorder.  

Because of the Board's above action, that of restoring the 
appellant's 60 percent disability rating for his service-
connected lower back disability, and since the appellant's 
psychiatric disorder (along with the back condition) may 
impact his ability to obtain and maintain gainful employment, 
the Board finds that the TDIU issue is inextricably 
intertwined with actions that will occur as a result of this 
particular Board action.  Once the RO/AMC obtains additional 
information concerning the appellant's psychiatric disorder 
and reinstates the appellant's former rating, then a 
determination should be made, based on the complete record, 
as to whether the appellant's service-connected disabilities 
truly prevent him from obtaining and maintaining gainful 
employment.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO/AMC should provide to the 
appellant all notification action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), with respect 
to the increased rating, TDIU, and 
extraschedular claims.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
of a TDIU extraschedular evaluation.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.

2.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2009 for his psychiatric 
disorder, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the AMC/RO 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2008).

3.  The RO/AMC should contact the 
appellant and ask how his service-
connected psychiatric and back disorders 
have affected his job performance.  The 
appellant should be asked to provide 
documentation showing that any or all of 
the claimed disabilities has prevented 
him from working, that they have caused 
him to miss work for medical treatment, 
and that they have interfered with how he 
performs his duties.  Any information 
obtained should be included in the claims 
folder for future review.  If the 
appellant fails to respond to this 
inquiry, that too should be noted in the 
claims folder.

4.  The RO/AMC should request that a 
social and industrial survey be 
undertaken by a social worker, in order 
to elicit and set forth pertinent facts 
regarding the appellant's medical 
history, education and employment 
history, and social and industrial 
capacity.  The social worker who conducts 
this survey should identify those 
activities that comprise the appellant's 
daily routine.  With regard to his 
employability, the appellant should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.

5.  The appellant should be scheduled for 
a VA psychiatric examination.  The 
examination should be accomplished by a 
board of at least two medical doctors who 
have not previously evaluated the 
appellant.  The purpose of the 
examination is to determine the extent 
and severity of the service-connected 
psychiatric disorder.  The examiners 
should be provided a copy of this remand 
together with the appellant's entire 
claims folder, and the examiners are 
asked to indicate whether he or she has 
reviewed the claims folder.  All 
appropriate tests should be conducted. 
Each examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.

The examiners should indicate the exact 
diagnosis of the appellant's current 
mental disorder, and they should also 
provide a detailed analysis of the 
symptoms and manifestations produced by 
his service-connected psychiatric 
disorder.  The examiners should also 
discuss whether the appellant unable to 
obtain or retain gainful employment 
because of his service-connected mental 
disorder.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

6.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded a general medical examination to 
determine the nature and extent of all 
disabilities from which the appellant is 
now suffering therefrom.  The examination 
must be accomplished by a medical doctor 
and may not be performed by a nurse, a 
nurse practitioner, a physician's 
assistant, a doctor of osteopathy, 
etcetera.  All indicated tests or studies 
deemed necessary should be done.  The 
claims file, this REMAND, and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examiner should give 
detailed clinical findings of any 
symptomatology found.

Following examination of the appellant, 
the examiner should indicate the exact 
diagnosis or diagnoses of any found 
disabilities.  Additionally, the examiner 
should render an opinion whether the 
appellant's service-connected 
disabilities prevent the appellant from 
being gainfully employed, or whether a 
nonservice-connected disability (or 
disabilities) prevents the appellant from 
being gainfully employed.

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

7.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The RO/AMC is reminded that in making a 
determination as to whether a TDIU may be granted based on 
extraschedular considerations, that the RO/AMC must fully 
discuss why, or why not, it is sending the claim to the 
Director, VA Compensation and Pension.  The SSOC must contain 
notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
No action is required of the appellant until he is contacted 
by the RO/AMC.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


